Citation Nr: 1342652	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  10-38 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Evaluation of posttraumatic stress disorder (PTSD), initially rated as 30 percent disabling prior to September 21, 2010.

2.  Evaluation of posttraumatic stress disorder (PTSD), rated as 70 percent disabling since September 21, 2010.

3.  Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from July 2009 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran was granted service connection for anxiety disorder and depression in a July 2009 rating decision; a 10 percent disability evaluation was assigned, effective December 28, 2007.  The October 2009 rating decision on appeal denied service connection for bilateral hearing loss disability and PTSD.   

During the appeal, a July 2010 rating decision granted increased 30 percent disability evaluation for the Veteran's anxiety disorder and depression, also effective December 28, 2007.  In August 2012, the RO recharacterized the nature of the Veteran's psychiatric disorder as PTSD and granted an increased, 70 percent disability evaluation, effective from September 21, 2010.  As will be discussed below, after the certification of his appeal, the Veteran indicated that he was satisfied with the more recent, 70 percent disability evaluation.  The Veteran did not indicate that agreed with the 30 percent rating prior to September 21, 2009.  Therefore, the grant of a higher rating is not a full grant of the benefit sought on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  
	
The Virtual VA claims file has been reviewed.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  In this case, however, the Veteran has not reported or testified that he cannot work due to his service-connected disabilities.  Therefore, a TDIU claim is not raised by the record in this case. 

The Board notes that, pursuant to his request in his September 2010 substantive appeal, the Veteran requested a hearing before the Board; however, in April 2013, the Veteran withdrew the Board hearing request.  As such, the Board will proceed with its review on the present record.  See 38 C.F.R. § 20.704(d), (e) (2013). 


FINDINGS OF FACT

1.  On April 1, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of entitlement to an increased evaluation for PTSD since September 21, 2010 is requested.

2.  Throughout the initial rating period prior to September 21, 2010, the Veteran's PTSD most closely approximates occupational and social impairment with difficulties in most areas, such as work, family relations, judgment, and mood, due to symptoms such as depression, irritability, impaired impulse control, and difficulty in adapting stressful circumstances.

3.  Bilateral hearing loss disability is attributable to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for entitlement to an increased evaluation for PTSD since September 21, 2010 by the appellant or his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for an initial disability evaluation of 70 percent for PTSD have been met for the period prior to September 21, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).

3.  Bilateral hearing loss disability was incurred during wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Substantive Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(b)(2), (d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id. 

In the present case, in a statement received April 1, 2013, the appellant indicated that he desired to withdraw his appeal of his claim of entitlement to an increased evaluation for PTSD since September 21, 2010.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in February 2008, November 2008, and July 2009, to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's initial claim for service connection of PTSD and his claim for service connection of bilateral hearing loss disability, as well the downstream issue of an increased rating for PTSD.  These letters also explained the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of VA and private post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was afforded VA examinations responsive to the claim for service connection of bilateral hearing loss disability.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  The Veteran was also afforded VA examinations responsive to the claim for an increased rating.  The examination reports contain all the findings needed to rate the Veteran's service-connected PTSD, including history and clinical evaluation.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issues on appeal.  

The Veteran has been afforded adequate examinations on the issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Additionally, the Veteran has not alleged that any examination is inadequate to decide the claims being adjudicated herein, so the examinations are presumed to have been adequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, although staged ratings were initially granted, the disability had not materially changed and a uniform evaluation is warranted. 

The Veteran's PTSD is evaluated as 30 percent disabling for the initial rating period prior to September 21, 2010 under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

For the next higher 70 percent evaluation to be warranted, there must be occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms such as:  suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The GAF is a scale reflecting the "'psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness.'"  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV)).  See also 38 C.F.R. § 4.130.  

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. Id.   

When determining the appropriate disability evaluation under the general rating formula, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating under the general rating formula by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 117-18;.

The Veteran sought treatment at the VA Medical Center in November 2007.  The Veteran complained that his anxiety was worsening and that the medication he took for his symptoms was no longer working.  In November 2008, he described nightmares about Vietnam, depressed and anxious moods, intrusive thoughts of the war, and angry outbursts.  In April 2009, he complained of irritability, intrusive memories, nightmares, nervousness in crowds, feelings of detachment, anxiety, hypervigilance, and hyperstartle response.  In October 2009, his mood was angry and his affect was frustrated; he complained of increased anxiety.  A December 2009 assessment stated that the Veteran's PTSD is ongoing and worsening. 

The Veteran was afforded a VA examination in December 2008.  The Veteran reported that he took medication and went to individual psychotherapy for his depressive symptoms.  He reported that he had been married for 36 years, and had a good relationship with his wife, children, and grandchildren; he also reported that he had few good friends, as he had problems with trust.  Upon examination, his affect was constricted and his mood was fearful.  He had attention disturbance and difficulty concentrating.  He was oriented, with unremarkable speech and psychomotor activity, intact judgment and insight, and normal thought processes and content.   The Veteran reported nightmares and sleep impairment.  There was no evidence of delusions, hallucinations, suicidal or homicidal thoughts, or inappropriate behavior.  The Veteran does not have obsessive or ritualistic behavior.  He experienced panic attacks, and his recent and immediate memory were moderately impaired.  He also reported hypervigilance, avoidance of crowds, and hyperstartle response.  The Veteran is retired.  A GAF score of 68 was assigned.  

After a review of all the evidence, the Board finds that the Veteran's service-connected PTSD more nearly approximates the criteria for an initial 70 percent disability evaluation for the entire rating period on appeal, prior to September 21, 2010.  The Board finds that the Veteran's psychiatric symptoms have been relatively consistent, and that the 70 percent evaluation takes into account the Veteran's social and occupational impairment for the entire initial rating period.  Throughout the initial rating period, the Veteran's PTSD has been characterized by occupational and social impairment with deficiencies in most areas, including work, thinking, and mood due to symptoms such as unprovoked irritability, depression, anxiety, and difficulty in adapting to stressful circumstances.  

The evidence shows that the Veteran experiences hypervigilance, hyperstartle response, and panic attacks, but that he does not have obsessional rituals, impaired impulse control, delusions or hallucinations, spatial disorientation, or illogical speech or thought processes as a result of his PTSD; he is alert and oriented upon examination, and his depression and anxiety do not prevent him from functioning independently.  

The Board acknowledges that the December 2008 VA examiner assigned a GAF score of 68; his treatment records do not reflect that a GAF score was assigned by his treating providers.   A GAF score is probative, as it relates directly to a veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  While a GAF score of 61-70 contemplates mild symptoms or mild impairment in social or occupational functioning, the Board observes that the findings of his treating providers and the VA examiner are consistent with moderately severe occupational and social impairment.  In this regard, the Board points out that VA treatment records and the December 2008 VA examination report consistently indicate that the Veteran has PTSD symptoms which are suggestive of deficiencies in work, family relations, judgment, thinking, and mood.  The clinical findings are more probative in making this important determination, as these findings more accurately portray the relevant symptoms of the Veteran's service-connected PTSD.  See 38 C.F.R. § 4.2 (2013) (it is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present).  

The Board acknowledges that the Veteran complained of increasing symptoms and that his symptoms were not adequately controlled by his medication.  The Veteran complained of nightmares, anger, irritability, difficulty concentrating, memory loss, hypervigilance, anxiety, and depression at his VA examinations and in seeking treatment.  At the December 2008 VA examination, the Veteran had depression and anxiety, but did not have suicidal or homicidal ideation, delusions or hallucinations, or panic attacks; his mood was fearful and his affect was constricted.  VA treatment notes dated from 2007 through 2009 consistently indicate the Veteran is alert and oriented, with appropriate speech and behavior, and without evidence of suicidal or homicidal ideation, but that the Veteran's symptoms consistently include irritability, outbursts of anger, difficulty concentrating, intrusive thoughts and nightmares, hypervigilance, hyperstartle response, anxiety and depression.  

However, the Board finds that the criteria for a disability rating of 100 percent have not been more nearly approximated for any part of the rating period on appeal.  Although several of the Veteran's treating providers and the December 2008 VA examiner opined that the Veteran experiences social and occupational impairment, the evidence does not show that the Veteran experiences total occupational and social impairment due to grossly impaired thought processes, persistent delusions and hallucinations, persistent danger of hurting himself or others, or intermittent inability to perform activities of daily living, as contemplated by a 100 percent disability rating under Diagnostic Code 9411.  As previously discussed, the Board acknowledges that the Veteran's PTSD symptoms are suggestive of occupational and social impairment due to deficiencies in work, family relations, and mood.  Nonetheless, as noted in the VA examination report and the Veteran's VA treatment records, the Veteran's functional impairments are not so severe as to impair his thought processes; there was no evidence of delusions or hallucinations and the Veteran did not have any active or passive suicidal ideation.  Further, VA treatment records are negative for evidence of psychosis; the Veteran is able to communicate effectively and he is alert, oriented, and cooperative.  The VA examination reports show impaired psychomotor activity.  Significantly, the VA providers and examiners assessed that the Veteran's service-connected PTSD was productive of no more than moderately severe effects on his activities of daily living.  For these reasons, the Board finds that a preponderance of the evidence is against an initial disability evaluation in excess of 70 percent for major depressive disorder for the entire period.  38 C.F.R. §§ 4.3, 4.7. 

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination report and treatment records and which provided the basis for the disability rating that was assigned.  The Veteran primarily complained of depression, intrusive thoughts, sleep impairment, and hypervigilance, which were clearly contemplated in the currently assigned disability evaluation.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Additionally, there is no indication that the Veteran's PTSD had an impact on his employment prior to his 2005 retirement.  Therefore, referral for consideration of extraschedular ratings for the Veteran's PTSD is not warranted.  38 C.F.R. § 3.321(b)(1).

In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995). 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system such as bilateral sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As sensorineural hearing loss is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board notes that, the Veteran had active service during a period of war.   Likewise, the Veteran's DD Form 214 reflects that his military occupational specialty was construction foreman.  Service personnel records indicate that the Veteran had service in Vietnam.  However, the evidence does not suggest that he engaged in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not applicable.

Service treatment records indicate that the Veteran did not make any complaints or seek treatment related to his ears and hearing.  At separation, audiometric testing showed all tested frequencies were at 20 decibels or less.

At an employment examination in February 1973 pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
30
55
LEFT
5
0
0
30
45

At his November 1990 employment examination, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
20
50
60
LEFT
10
0
15
50
55

At the September 2009 VA audiological examination, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
30
35
LEFT
25
25
30
35
40

Maryland CNC speech recognition scores were 66 percent in the right ear and 62 percent in the left ear.  The Veteran reported that, during his service, he was exposed to mortar attacks, heavy equipment, and artillery and rifle fire during service, and that he did not have hearing protection.  He reported that after service, he worked in a foundry until retirement, but that he worked in the office after the first couple of years and that he wore hearing protection.  After examining the Veteran and reviewing the claims file, the audiology examiner concluded that the Veteran had bilateral sensorineural hearing loss for VA disability purposes and recurrent tinnitus.  The VA examiner opined that the Veteran's current hearing loss and tinnitus were less likely caused by or the result of his noise exposure during service.  The VA examiner relied upon the Veteran's normal hearing at separation and that the evidence of record first showed hearing loss in 1973.  


At the April 2012 VA audiological examination, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
65
70
70
LEFT
20
35
65
70
70

Maryland CNC speech recognition scores were 56 percent in the right ear and 40 percent in the left ear.  The VA examiner noted that noise exposure during service was conceded by the RO.  The VA examiner found that the Veteran's (currently service-connected) tinnitus was a symptom of the Veteran's bilateral sensorineural hearing loss, and was related to noise exposure in service, but opined that the Veteran's bilateral hearing loss was less likely caused by or the result of noise exposure in service.  The VA examiner relied upon the Veteran's normal hearing at separation.  

Regardless, the Board has also considered the Veteran's in-service noise exposure and his assertions that he did not have sufficient hearing protection until his work at the foundry after service.  Moreover the results of his September 2009 and April 2012 VA audiological examinations confirm that he has sufficient hearing loss in both of his ears to meet the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered an actual "disability."  The Veteran's private, employment audiological examinations confirm bilateral hearing loss disability as early as 1973.  

The Veteran's separation examination was suggestive of normal hearing bilaterally.  Nonetheless, the Board acknowledges that the RO has conceded that the Veteran had noise exposure during service.  The Board also acknowledges that the September 2009 and April 2012 VA audiological examiners did not find that the Veteran's bilateral hearing loss could be attributed to his noise exposure during the Veteran's active military service based on the absence of documented hearing loss disability until 1973.   However, this is not determinative as to whether his current bilateral hearing loss is related to his military service and does not preclude service connection in this case.  The Board points out that the April 2012 VA examiner found that the Veteran's service-connected tinnitus was due to in-service noise exposure and was a symptom of the Veteran's bilateral hearing loss.  Moreover, the Board observes that the Veteran asserted that he had hearing protection during his post-service employment.   

Indeed, the opinions rendered in the September 2009 and April 2012 VA examination reports were far from being clear or definitive as to etiology.  The VA audiological examiner noted that the Veteran had noise exposure during his period of service, as well as occupational noise exposure after his service; however, in opining that the Veteran's bilateral hearing loss was not due to his military noise exposure, the examiners did not provide a rationale other than the number of years between service and the confirmation via audiological testing that the Veteran had bilateral hearing loss.  Likewise, the April 2012 VA examiner's finding that the Veteran's bilateral hearing loss was not related to service based on normal hearing at separation is inconsistent with the findings that the Veteran had noise exposure during service and that the Veteran's service-connected tinnitus is a symptom of his bilateral hearing loss; the Veteran's tinnitus was found to be causally related to noise exposure in service.  Additionally, the Veteran consistently and credibly contended that the in-service noise exposure caused his hearing loss; similarly, sensorineural hearing loss is associated with noise exposure.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The competent and credible evidence of record therefore supports the Veteran's claim.



ORDER

The appeal of entitlement to an increased evaluation for PTSD since September 21, 2007 is dismissed.

Entitlement to a 70 percent disability evaluation for PTSD is granted effective for the period prior to September 21, 2010, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to service connection for bilateral hearing loss disability is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


